DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagayoshi et al (US 2004/0247847) in view of Satou et al (US 2003/0031615).
Regarding claims 1, Nagayoshi teaches a friction material (Abstract) for dry brakes ([0001]) comprising as raw friction materials: a fibrous material ([0038]), a binder ([0038]), an organic filler ([0038]) and an inorganic filler such as silica ([0038]).  Nagayoshi incorporates another inorganic filler, namely alumina ([0028]), which is porous ([0028]) and is capable of absorbing the liquid decomposed matters resulting from thermal decomposition ([0028]).
However, Nagayoshi fails to teach a silica which has the same absorption properties.
Satou teaches a mesoporous silica (Abstract) which has an average pore diameter of 1.5 to 10 nm (Abstract).  This mesoporous silica has excellent adsorption properties ([0047]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the mesoporous silica as taught by Satou as the silica in the Nagayoshi composition.  One would have been motivated to do so in order to use the absorptive properties of the mesoporous silica (Satou, [0047]) to improve the friction coefficient and reduce the fading phenomenon (Nagayoshi, [0028]).
Regarding claim 2, modified Nagayoshi teaches that the volume of the pores is from 1 to 4 cc/g (Satou, [0047]).  Given this amount, the composition of modified Nagayoshi would necessarily have the desired total volume of pores.
Regarding claims 3 and 6, modified Nagayoshi teaches that the specific surface area of the porous silica ranges from 500 to 1400 m2/g (Satou, [0047]).
Regarding claims 4, 7, 9 and 12, modified Nagayoshi teaches that the volume of the pores is from 1 to 4 cc/g (Satou, [0047]).
Regarding claims 5, 8, 10-11 and 13-16, modified Nagayoshi teaches that the porous silica is a mesoporous silica (Satou, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764